As filed with the Securities and Exchange Commission on September 28, 2009 File No.811-21066 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X]REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Post-effective Amendment No. 10 Torrey U.S. Strategy Partners, LLC (Exact Name of Registrant as Specified in Charter) 149 Fifth Avenue, 15th Floor, New York, New York 10010 (Address of Principal Executive Offices) (212) 644-7800 (Registrant's Telephone Number) Corporation Service Company 2711 Centerville Road, Suite 400
